PER CURIAM.
The opinion of this court is that there has been no material change in the statutes pertinent to this case since Pence v. City of Frankfort, 101. Ky. 534, 41 S.W. 1011, 1015 (1897), established that a city of the third class has the power “to annex the territory of another municipality.” *
We are not persuaded that this authority does violence to Section 156 of the Kentucky Constitution or to the Due Process Clause of the 14th Amendment.
The decision of the Court of Appeals is reversed, and the judgment of the Pulaski Circuit Court is affirmed.
PALMORE, C. J., and CLAYTON, LU-KOWSKY, REED, STEPHENSON and STERNBERG, JJ., sitting.
All concur.